Citation Nr: 1002572	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-25 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

1.  Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Salem Hospital on September 6, 2006.

2.  Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Legacy Emanuel Hospital from September 6, 2006 to September 
20, 2006.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision by the Department of 
Veterans Affairs (VA) Medical Center in Portland, Oregon 
(VAMC), which denied the Veteran's claim for payment or 
reimbursement of the cost of unauthorized medical services 
provided to him by Salem Hospital on September 6, 2006, and 
Legacy Emanuel Hospital from September 6, 2006 to September 
20, 2006.

At a hearing conducted in June 2009, the Veteran, accompanied 
by his representative, appeared before the undersigned 
Veterans Law Judge sitting at the RO to present evidence and 
oral testimony in support of his claim.  A transcript of this 
hearing has been obtained and associated with the Veteran's 
claims file.

For the reasons that will be discussed below, the appeal is 
REMANDED to the VAMC.  VA will notify the appellant and his 
representative if further action is required on their part.


REMAND

At the time of the Veteran's unauthorized medical treatment 
in September 2006, service connection was in effect for 
diabetes mellitus, paralysis of his sciatic nerve, loss of 
motion of his ring or little finger, a chronic skin disorder, 
impaired hearing, and tinnitus.

The record reflects that on September 6, 2006, the Veteran 
was involved in a single-party motor vehicle accident, in 
which he lost control of the motorcycle he was operating and 
fell on his right side.  The Veteran was transported first to 
the emergency room (ER) at Salem Hospital.  The initial ER 
report shows that a police officer happened to be nearby and 
witnessed the accident.  According to the officer, the 
Veteran was not struck by another car but instead simply lost 
control while making a turn, flipping his motorcycle over 
onto his right side.  As relevant to the present claim, the 
ER report reflected his history of diabetes mellitus, with an 
elevated blood sugar level of 304 on admission.  After 
stabilizing the Veteran's condition, he was transported to 
Legacy Emanuel Hospital for evaluation for multisystem 
trauma, including the potential for intracranial, thoracic, 
intrabdominal, and orthopedic injuries at its level 1 trauma 
center, where he remained for treatment of his injuries until 
his discharge on September 20, 1996.  Treatment reports from 
Legacy Emanuel Hospital note the Veteran's history of 
insulin-dependent diabetes mellitus and that he was morbidly 
obese and admitted to having poor diabetic control.   

The essential contention of the Veteran is that at the time 
of his September 6, 2006 accident, he experienced impairment 
of his cognitive functioning with confusion and drowsiness 
due to his service-connected diabetes mellitus, which caused 
him to lose control of his motorcycle and thus injure 
himself, necessitating the unauthorized medical treatment at 
issue.  In his notice of disagreement, which was received by 
VA in April 2007, he referred to a written statement from his 
VA physician, Dr. K., which purportedly supported this 
contention:

"I sent in a letter from Dr. (K) clearly stating 
that when blood sugars are as high as mine were at 
the time of the accident one's mental status can 
change, including confusion and drowsiness.  I 
firmly contend that my accident was caused by this 
confusion and drowsiness due to my high blood 
sugar caused by my service-connected diabetes."

The Veteran, via his representative, appeared before the 
Board at a June 2009 hearing and made further reference to 
his blood sugar reading of 300+ obtained on initial ER 
admission on September 6, 2006, and to Dr. K's letter.  The 
Veteran's statements indicate that this letter had been 
previously submitted to VA for inclusion in the record and 
consideration, and that it supported his contention that his 
elevated blood sugar levels at the time of his accident were 
high enough to cause him to lose cognitive functioning, thus 
resulting in his loss of control of his motorcycle.

The Board has reviewed the claims folder but is unable to 
find the aforementioned letter from the Veteran's treating 
physician, Dr. K., which he is relying upon to validate his 
primary contention.  The Board has noted the evidence cited 
in a May 2007 Statement of the Case (SOC) as having been 
reviewed in the adjudication of the claim; however, the 
listed evidence does not include Dr. K's letter and the text 
of the SOC does not reflect that any such letter from Dr. K. 
was considered.  As Dr. K's statement, if it exists, is 
medical evidence from a VA source that is of obvious 
relevance to the claim on appeal, the case should be remanded 
so that it may be obtained and associated it with the 
Veteran's claims file.  (See Jolley v. Derwinski, 1 Vet. App. 
37, 40 (1990); Murphy v. Derwinski, 1 Vet. App. 78, 82 
(1990); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991): 
The Secretary of VA has, at a minimum, a statutory duty to 
assist a claimant by securing any relevant medical records in 
VA's possession.) 

The Board further notes that a VA physician has presented an 
opinion in March 2007 regarding the likelihood that the 
Veteran's elevated blood glucose measurements at the time of 
his September 6, 2006 accident could cause him to lose 
cognitive functioning.  The listed evidence considered prior 
to rendering this opinion, however, did not include the 
aforementioned letter of the Veteran's treating physician, 
Dr. K.  Therefore, if this letter is obtained and associated 
with the Veteran's claims file, the physician who wrote the 
March 2007 opinion should be asked to reconsider his opinion 
in the context of Dr. K's statement and provide an addendum 
to his March 2007 opinion in this regard.             


Finally, the Veteran testified that he complained of 
dizziness to Dr. K. approximately two weeks before the 
accident, and a February 2007 memorandum from the VAMC 
references treatment by Dr. K. in July 2006.  However, none 
of the Veteran's VA outpatient records are in his file, and 
these must be obtained.

Accordingly, the case is REMANDED to the VAMC for the 
following action:

1.  The VAMC should obtain a copy of the 
letter from the Veteran's treating 
physician, Dr. K., that purportedly 
supports the Veteran's contention that 
his elevated blood sugar levels at the 
time of his September 6, 2006 accident 
were high enough to cause him loss of 
cognitive functioning, which resulted in 
his motor vehicle accident.  In the 
alternative, the VAMC should contact the 
Veteran and request that he provide VA 
with a copy of this letter.  If the 
letter is obtained, it should be 
associated with the Veteran's claims 
folder.

2.  The VAMC should obtain and associate 
with the file the Veteran's VA outpatient 
treatment records dated from July through 
October 2006. 

3.   Thereafter, the VAMC must request 
that the VA physician who provided the 
March 2007 medical opinion provide an 
addendum to his opinion after reviewing 
Dr. K's statement.  The physician 
addendum should reflect that such review 
was conducted.  

As previously stated, the March 2007 
opinion addressed the likelihood that 
the Veteran's elevated blood glucose 
measurements at the time of his 
September 6, 2006 accident could cause 
him to lose cognitive functioning.  It 
would be helpful if the physician's 
addendum would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50 percent), "at least as 
likely as not" (meaning likelihood of at 
least 50 percent), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50 percent likelihood).

The Board wishes to clarify that the 
term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The opining 
physician should provide a complete 
rationale for any opinion provided.  If 
he is unable to provide an opinion 
without resorting to speculation or 
conjecture, he should so state in his 
discussion.

4.  Afterwards, the VAMC should review 
the claims file to make certain that the 
aforementioned development and remand 
instructions have been fully and 
properly executed.  Any noncompliance 
found should be rectified with the 
appropriate development.  

5.  Thereafter, the VAMC should 
readjudicate the claim of entitlement to 
payment or reimbursement of the cost of 
unauthorized medical services provided 
to him by Salem Hospital on September 6, 
2006, and Legacy Emanuel Hospital from 
September 6, 2006 to September 20, 2006.  
If any benefit sought on appeal is 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review, 
if appropriate.  The Board intimates no 
opinion as to the outcome in this case 
by the action taken herein.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


